Citation Nr: 0117481	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-06 746	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's step-mother


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

REMAND

The veteran had active duty from December 1968 to July 1979 
and he served in the Republic of Vietnam from July 1969 to 
July 1970.  He died on November [redacted], 1998 and the cause of 
death as listed in a certified abstract of the death 
certificate was adenocarcinoma of the distal esophagus.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  The appellant is the veteran's 
daughter.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran filed his first VA claim in June 1998 for service 
connection for esophageal cancer, claimed as due to exposure 
in Vietnam to Agent Orange, and this claim was denied by the 
RO in July 1998.  The veteran did not initiate an appeal by 
filing a Notice of Disagreement (NOD).  He died on November 
[redacted], 1998 prior to the expiration of the one-year period in 
which he could initiate an appeal; however, his claim was 
pending at the time of his death.  The claims filed by his 
survivors were within two years of his death and specifically 
indicate that accrued benefits are sought.  This would 
include any accrued benefits based upon the veteran's June 
1998 claim.  Also, any grant of service connection for 
esophageal cancer, claimed as due to exposure in Vietnam to 
Agent Orange, would be dispositive of the claim for service 
connection for the cause of the veteran's death since the 
certified abstract of the veteran's death certificate lists 
his cause of death as adenocarcinoma of the distal esophagus.  

At the November 2000 RO hearing testimony was elicited to the 
effect that a VA oncologist (spelled Dr. Gere in the hearing 
transcript but as Dr. Gehr in a report of VA examination in 
June 1998) had stated that the veteran's cancer may have been 
related to Agent Orange.  

Because any adjudication by the Board of the claim for 
service connection for the cause of the veteran's death 
would, in effect be an adjudication of any pending claim for 
accrued benefits, these issues are inextricably intertwined; 
therefore any final Board action must be deferred until 
adjudication by the RO of the claim for accrued benefits is 
completed.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take the appropriate 
steps to locate and contact the VA 
physician whom it is contended had 
reported that the veteran's cancer might 
have been related to his inservice Agent 
Orange exposure.  If located and 
contacted, that physician should be 
requested to render his opinion or 
diagnosis as to the etiology of the 
veteran's cancer and particularly whether 
it is in any way related to or began 
during, or manifested within one year of 
discharge of, the veteran active military 
service, to include whether it is related 
in any way to his inservice exposure to 
Agent Orange.  All opinions or diagnoses 
expressed should be in terms of the 
degree of probability, i. e., is it as 
likely as not that the alleged 
relationship exists.  The claims folder 
is to be made available to the examiner 
for use in the study of the case.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Inasmuch as the issue of service 
connection for esophageal cancer for the 
purpose of accrued benefits is deemed to 
be "inextricably intertwined" with the 
issue of entitlement to service 
connection for the cause of the veteran's 
death, the RO should take appropriate 
adjudicative action, and provide the 
appellant and representative, if any, 
notice of the determination and the right 
to appeal.  If a timely notice of 
disagreement is filed, the appellant and 
representative, if any, should be 
furnished with a statement of the case 
and given time to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


